DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-5 are pending:
		Claims 1-5 are rejected. 
		Claims 1-5 are amended. 
Response to Amendments
Amendments filed 01/25/2021 have been entered. Amendments to the claims overcome claim objections and drawing objections previously set forth in non-final Office mailed 10/23/2020. Amendments do not overcome 112 and 103 rejections.
112 and 103 rejections are maintained. 
Response to Arguments 
Arguments filed 01/25/2021 have been entered. Arguments were fully considered. 
Applicant argues that there is no teaching or suggestion to use the fingers where a reject inlet meets a reject outlet; and also argues that none of the references teach or suggest bumps for the purpose of “create a turbulent flow expanding fiber flocks while not disturbing the helical vortex separating the undesired particles so that the separation efficiency of the hydrocyclone is not diminished”. These arguments are not persuasive because the claims only require the bumps (also referred to as “stabilizing fingers”) to be located on the stem and do not require the bumps to be located where the reject inlet meets reject outlet. Additionally, claims do not require bumps to “create a turbulent flow…so that separation efficiency of the hydrocyclone is not diminished”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant argues that there is no teaching or suggestion that a reject chamber with a stem as claimed at where a reject inlet meets a reject outlet would need stabilizing. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	The argument is not persuasive because in this case, there is motivation to incorporate bumps (also referred to as “stabilizing fingers”) of Macierewicz to the stem (anticipated by Fig. 3) of Frykhult. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the bumps (stabilizing fingers) of Macierewicz to the stem of Frykhult because it is known that the stem of Frykhult, which is located in tubular member 10 shown in Fig. 3, interfaces with viscous and relatively large particles leaving therethrough the tubular member (see Frykhult, C3/L28-35) which would motivate one of ordinary skill in the art to incorporate stabilizing means. 
Drawings
The drawings were received on March 23, 2020.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 3 recites the limitation "the elbow" in line 5. It is not clear what the elbow is referring to since there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that an elbow is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Frykhult (USPN 3,959,150) in view of Macierewicz (CA 1138378). 
	Regarding claim 1, Frykhult teaches a hydrocyclone (see Entire Abstract) for separating a fiber suspension into a heavy fraction substantially containing heavy contaminants and a light fiber fraction substantially containing fibers (“for separating…” is recited as an intended use, the cyclone of Frykhult is capable of performing the intended use, see C2/L10-15 & C3/L30-34), the hydrocyclone comprising a housing with a circumferential wall that defines an elongated separation chamber with two opposite ends and with a center axis extending between the opposite ends (Fig. 3, cyclone separator 2 has a housing (enclosure) with a circumferential wall that defines an elongated separation chamber with two opposite ends and with a center axis extending between the opposite ends), an inlet member (Fig. 3, inlet member 9 (Fig. 3, tubular member 9); see C2/L25-30) for supplying the fiber suspension substantially tangentially into the separation chamber at one end thereof (the cyclone of Frykhult is capable of performing the intended use, see C2/L47-50), so that the fiber suspension flows in a vortex in the separation chamber (the cyclone of Frykhult will inherently create a vortex in the separation chamber, by evidence of Macierewicz (CA 1138378; see pg. 3, lines 12-33)), a first outlet member (Fig. 3, first outlet member 8 (Fig. 3, tubular member 8); C2/L25-30) for discharging the accept fraction from the separation chamber at said one end (the cyclone of Frykhult is capable of performing the intended use, see C2/L39-46), a reject chamber (Fig. 3, reject chamber 10 (Fig. 3, tubular member 10); C2/L25-30) for discharging the heavy fraction from the separation chamber at the other end thereof (the cyclone of Frykhult is capable of performing the intended use, see C3/L29-34), the reject chamber having an internal cavity (Fig. 3 shows internal cavity or interior of reject camber 10), a reject inlet into the internal cavity (Fig. 3 shows reject inlet or entrance into the internal cavity for receiving flow from cyclone separator 2), and a reject outlet out of the internal cavity (Fig. 3 shows reject outlet or exit out of internal cavity for discharging flow to intermediate member 16), the longitudinal axis of the reject outlet being angled relative to the longitudinal axis of the reject inlet (C2/L50-55 teaches bent angularly), and a stem that extends into the internal cavity, where the reject inlet meets the reject outlet (Fig. 3 shows stem extending into the internal cavity).
	Frykhult does not teach at least two bumps, each of which extend into the chamber on opposite sides of the stem, the reject chamber taken along a cross section through the stem and between the bumps having symmetrical sides.
	Macierewicz teaches an axial elutriator for the reject outlet of a hydrocyclone (see Entire Abstract) comprising at least two bumps (Fig. 3, bumps 55 (Fig. 3, fingers 55); see pg. 11, lines 22-23), each of which extend into the chamber on opposite sides of the stem (Fig. 3, bumps extend into chamber on opposite sides of stem 32 (Fig. 3, conduit 32); see pg. 11, lines 20-23), the reject chamber taken along a cross section through the stem and between the bumps having symmetrical sides (see Fig. 3 of bumps having symmetrical sides). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stem of Frykhult by incorporating the bumps (fingers) of Macierewicz because it would provide the benefit of stabilizing the stem (Macierewicz, see pg. 11, lines 20-23). 

	Regarding claim 2, Frykhult teaches a reject chamber (Fig. 3, reject chamber 10 (Fig. 3, tubular member 10); see C2/L25-30) for use with a hydrocyclone for separating a fiber suspension into a heavy fraction substantially containing heavy contaminants and a light fiber fraction substantially containing fibers, the hydrocyclone comprising a housing with a circumferential wall that defines an elongated separation chamber with two opposite ends and with a center axis extending between the opposite ends, an inlet member for supplying the fiber suspension substantially tangentially into the separation chamber at one end thereof, so that the “for use with hydrocyclone…” is recited as an intended use; the reject chamber of Frykhult capable of using with a hydrocyclone because it is allows connection to a hydrocyclone), the reject chamber being adapted to be connected at the other end thereof for discharging the heavy fraction from the separation chamber (the cyclone of Frykhult is capable of performing the intended use, see C3/L29-34), the reject chamber having an internal cavity (Fig. 3 shows internal cavity or interior of reject camber 10), a reject inlet into the internal cavity (Fig. 3 shows reject inlet or entrance into the internal cavity for receiving flow from cyclone separator 2), and a reject outlet out of the internal cavity (Fig. 3 shows reject inlet or entrance into the internal cavity for receiving flow from cyclone separator 2), the longitudinal axis of the reject outlet being angled relative to the longitudinal axis of the reject inlet (C2/L50-55 teaches bent angularly).
	Frykhult does not teach at least two bumps, each of which extend into the internal cavity, the reject chamber taken along a cross section between the bumps having symmetrical sides.
	Macierewicz teaches an axial elutriator for the reject outlet of a hydrocyclone (see Entire Abstract) comprising at least two bumps (Fig. 3, bumps 55 (Fig. 3, fingers 55); pg. 11, lines 22-23), each of which extend into internal cavity (Fig. 3, bumps extend into chamber on opposite sides of stem 32 (Fig. 3, conduit 32); pg. 11, lines 20-23), the reject chamber taken along a cross section through the stem and between the bumps having symmetrical sides (see Fig. 3 of bumps having symmetrical sides).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stem of Frykhult by incorporating the bumps (fingers) of Macierewicz because it would provide the benefit of stabilizing the stem (Macierewicz, see pg. 11, lines 20-23).


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stem and bumps of Frykhult (as modified by Macierewicz) such that the stem is between 5 mm to 20 mm in length, but extends no more than 7 mm above the bumps, the overall length of the reject chamber 60 is between 60 mm and 100 mm, the diameter of the reject inlet 68 is between 30 mm and 100 mm, the bumps are between 1 mm and 10 mm high, and the opening into the elbow portion is between 30 mm and 80 mm in diameter because said dimensions are a workable range. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 4, Frykhult teaches a reject chamber (Fig. 3, reject chamber 10 (Fig. 3, tubular member 10); see C2/L25-30) for use with a hydrocyclone for separating a fiber suspension into a heavy fraction substantially containing heavy contaminants and a light fiber fraction substantially containing fibers, the hydrocyclone comprising a housing with a circumferential wall that defines an elongated separation chamber with two opposite ends and with a center axis extending between the opposite ends, an inlet member for supplying the fiber suspension substantially tangentially into the separation chamber at one end thereof, so that the fiber suspension flows in a vortex in the separation chamber, and a first outlet member for discharging the accept fraction from the separation chamber at the one end, the reject chamber being adapted to be connected at the other end thereof for discharging the heavy fraction from “for use with hydrocyclone…” is recited as an intended use; the reject chamber of Frykhult capable of using with a hydrocyclone because it is allows connection to a hydrocyclone), the reject chamber having an internal cavity (Fig. 3 shows internal cavity or interior of reject camber 10), a reject inlet into the internal cavity (Fig. 3 shows reject inlet or entrance into the internal cavity for receiving flow from cyclone separator 2), and a reject outlet out of the internal cavity (Fig. 3 shows reject inlet or entrance into the internal cavity for receiving flow from cyclone separator 2),  the longitudinal axis of the reject outlet being angled relative to the longitudinal axis of the reject inlet (C2/L50-55 teaches bent angularly) and a stem that extends into the internal cavity at an elbow of the reject chamber (Fig. 3 shows stem extending into the internal cavity at an elbow where the reject inlet and reject outlet meets at the bottom of the chamber).
	Frykhult does not teach at least two bumps, each of which extend into the chamber on opposite sides of the stem, the reject chamber taken along a cross section through the stem and between the bumps having symmetrical sides.
	Macierewicz teaches an axial elutriator for the reject outlet of a hydrocyclone (see Entire Abstract) comprising at least two bumps (Fig. 3, bumps 55 (Fig. 3, fingers 55); pg. 11, lines 22-23), each of which extend into the chamber on opposite sides of the stem (Fig. 3, bumps extend into chamber on opposite sides of stem 32 (Fig. 3, conduit 32); pg. 11, lines 20-23), the reject chamber taken along a cross section through the stem and between the bumps having symmetrical sides (see Fig. 3 of bumps having symmetrical sides).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stem of Frykhult by incorporating the bumps (fingers) of Macierewicz because it would provide the benefit of stabilizing the stem (Macierewicz, see pg. 11, lines 20-23).


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stem and bumps of Frykhult (as modified by Macierewicz) such that the stem is between 5 mm to 20 mm in length, but extends no more than 7 mm above the bumps, the overall length of the reject chamber 60 is between 60 mm and 100 mm, the diameter of the reject inlet 68 is between 30 mm and 100 mm, the bumps are between 1 mm and 10 mm high, and the opening into the elbow portion is between 30 mm and 80 mm in diameter because said dimensions are a workable range. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778